Citation Nr: 0116220	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran had recognized service on active duty from July 
1974 to July 1976 and from April 1977 to April 5, 1980.  In 
an August 1998 administrative decision, the Department of 
Veterans Affairs (VA) determined that his service from April 
6, 1980 to December 1983. was under dishonorable conditions 
for VA purposes. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Regional Office (RO) 
located in Boston, Massachusetts.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The claim for service connection for PTSD was denied by the 
RO on the basis that the veteran did not have an adequate 
diagnosis of PTSD.  The veteran testified that he is 
undergoing treatment for PTSD at the VA Medical Center (VAMC) 
in Providence, Rhode Island, and receiving treatment at the 
VAMC in Brockton, Massachusetts.  These records should be 
obtained.  Bell v. Derwinski, 2 Vet.App. 611 (1992); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

In denying the PTSD claim, the RO also noted that that the 
evidence was inadequate to establish a stressor to support a 
PTSD diagnosis.  It is noted that the veteran does not claim, 
nor does the record suggest, combat service.  He has however 
given accounts of specific incidents in service that should 
be subject to verification.  At the recent travel Board 
hearing and at an August 1997 VA psychiatric examination, the 
veteran related a graphic and gruesome incident in which a 
Lieutenant G. died in a tank accident in Fort Hood in 1978.  
Lt. G. was a member of the 266th  Armored.  At the hearing he 
also related witnessing a mortar accident in which 4 soldiers 
of C co. 3rd Bn, 41st Inf. were killed while serving in 
Vilsec, Germany.  Other specific and quite unusual incidents 
(viewing a car accident in which a soldier was decapitated 
and then robbed and being present at a training accident in 
which a soldier was fatally impaled on his bayonet in a 
repelling accident) were related at the August 1997 VA PTSD 
examination.  With full information, these claimed events 
should be subject to verification and such an attempt should 
be made.

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.

Finally the Board notes that knee pathology was shown in 
April and May 1977 during the veteran's honorable military 
service and he currently has a diagnosis of degenerative 
joint disease probably due to chondromalacia.  The Board 
finds a VA examination is in order.  

Accordingly, this case is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records which are not on 
file pertaining to treatment received for 
his psychiatric illness and knee 
disorders since service.  

3.  The RO is requested to ask the 
veteran if he is receiving disability 
benefits from the Social Security 
Administration.  If yes, it is requested 
that the RO obtain a copy of the decision 
awarding benefits and the medical 
evidence on which the decision was based.

4.  The RO should obtain all treatment 
records from the VAMC's in Providence, 
Rhode Island, and VAMC Brockton 
Massachusetts.

5.  The RO should inform the veteran that 
he has the opportunity to submit any 
additional information regarding any 
claimed stressors.  The veteran should be 
informed of the necessity of specific 
information as to units and dates 
concerning all claimed stressors.  He 
should describe in detail the stressful 
events, the dates, locations and the 
unit(s) to which he was assigned and the 
units of any individuals involved in the 
stressful events.  The RO should also 
inform the veteran that he may submit any 
additional evidence concerning the 
claimed inservice stressors, to include 
statements of individuals who can 
corroborate the stressors.

6.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran and send it and the veteran's 
personnel file to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield VA 22150-
3197.  His stressors include the 
following: being present when a 
Lieutenant G. died in a tank accident in 
Fort Hood in 1978, witnessing an mortar 
accident in which 4 soldiers were killed 
in Vilsec, Germany, viewing a car 
accident in which a soldier was 
decapitated and then robbed, and being 
present at a training accident in which a 
soldier was fatally impaled on his 
bayonet in a repelling accident.  The 
USASCRUR should be requested to provide 
any information available, which might 
corroborate the veteran's asserted 
stressors and any other sources which may 
have pertinent information.

76.  The RO should make determine which 
stressors are verified.  The 
determination should be set forth in 
writing in the claims folder.  

8.  Thereafter, a VA examination should 
be performed by a psychiatrist to 
determine whether or no the veteran has 
PTSD related to military service.  The 
claims folder and a copy of this Remand 
must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The examiner should be 
informed that only a stressor(s) verified 
by the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  If PTSD 
is diagnosed, the psychiatrist should 
specify which stressor was sufficient to 
produce the PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

9.  The veteran should have an 
examination by an orthopedist to 
determine the nature, severity, and 
etiology of any disabilities involving 
the knees.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  In addition to x-rays, any 
other tests deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the 
claims folder, the examiner is requested 
to render an opinion as to whether it is 
as likely as not that any knee disability 
diagnosed is related to service.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.

10.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if otherwise 
in order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).

